FILED
                            NOT FOR PUBLICATION
                                                                            OCT 23 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


IVONNE OTILIA RAMIREZ SANCHEZ,                   No.   14-73652

              Petitioner,                        Agency No. A088-452-180

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                    Argued and Submitted September 12, 2017
                            San Francisco, California

Before: WALLACE, TASHIMA, and WATFORD, Circuit Judges.

      Ivonne Otilia Ramirez Sanchez, a native and citizen of Peru, petitions for

review of the Board of Immigration Appeals’ (“Board”) denial of her application




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                          Page 2 of 4
for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252(a)(1), and

we deny the petition for review.

      To qualify for withholding of removal, an applicant must demonstrate a

clear probability of persecution “because of” a protected ground, in this case,

membership in a particular social group. Al-Harbi v. INS, 242 F.3d 882, 888–89

(9th Cir. 2001); 8 U.S.C. § 1231(b)(3)(A). As we recently explained in

Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017), the phrase “because of”

means that the protected ground must be “a reason” for the alleged persecution. Id.

at 358–59. The “a reason” standard applicable to withholding claims is “less

demanding” than the “one central reason” standard applicable to asylum claims. Id.

at 360.

      Substantial evidence supports the Board’s determination that Ramirez did

not establish a nexus between a protected ground and the alleged persecution or

fear of future persecution. Even assuming Ramirez’s particular social group of

“family members who were all the victims of criminals” is cognizable, there is

substantial evidence that the criminals who targeted Ramirez’s family did so

because of her husband’s access to money through his employment with a

prestigious hotel, and not for any other reason. For example, Ramirez testified that

the criminals targeted her husband because he had information about his
                                                                           Page 3 of 4
employer’s financial transactions, and then kidnapped and beat him when he failed

to divulge the information. Ramirez also testified that the criminals attacked her

mother because Ramirez’s husband refused to provide the information. Finally,

Ramirez testified that when the criminals made threatening phone calls to her

home, they told her no one would be hurt so long as her husband provided the

information that would allow them to rob the hotel. On this record, the Board had

substantial evidence to conclude that any persecution or fear of future persecution

was not because of Ramirez’s membership in a particular social group, but rather

because of the criminals’ desire to rob the hotel for which her husband worked.

      We need not remand in light of our decision in Barajas-Romero. Although

the Board applied the “one central reason” standard applicable to asylum claims,

rather than the “a reason” standard applicable to withholding claims, the outcome

would be the same under either standard. Here, Ramirez presents no evidence that

the criminals targeted her family because of the family relationship per se, rather

than because of their desire to extort information that would allow them to rob the

hotel. See Matter of L-E-A-, 27 I. & N. Dec. 40, 45 (BIA 2017) (“[N]exus is not

established simply because a particular social group of family members exists and

the family members experience harm.”). Therefore, Ramirez has not established a

nexus to a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.
                                                                         Page 4 of 4
2010) (“An alien’s desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”).

      The petition for review is DENIED.